[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                      For the First Circuit

No. 00-2527

                   JOHANNA PINERO-OCANA ET AL.,

                     Plaintiffs, Appellants,

                                v.

                    UNITED STATES OF AMERICA,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Héctor M. Laffitte, U.S. District Judge]


                              Before

                       Boudin, Chief Judge,

                 Selya and Lipez, Circuit Judges.


     Rafael A. Oliveras Lopez de Victoria on brief for appellants.
     Guillermo Gil, United States Attorney, Miguel A. Fernández and
Isabel Muñoz-Acosta, Assistant United States Attorneys, on brief
for appellee.



                           May 14, 2002
            Per Curiam.   This is an appeal from an order dismissing

a suit brought under the Federal Tort Claims Act (FTCA), 28 U.S.C.

§§ 1346(b), 2671-2680.        The incident giving rise to the underlying

litigation   —    described    in   the   pleadings   as   a   sexual   assault

perpetrated by a military recruiter on a teenage girl desirous of

exploring enlistment opportunities — is nothing short of tragic,

and the conduct attributed to the recruiter is unpardonable.                The

problem, however, is that the FTCA contains an explicit exclusion

for "[a]ny claim arising out of assault [or] battery . . . ."               Id.

§ 2680(h).       The Supreme Court has described that exclusion as

"sweeping," commenting that it not only "bar[s] claims for assault

or battery" but also "excludes any claim arising out of assault or

battery."     United States v. Shearer, 473 U.S. 52, 55 (1985)

(emphasis in original).       This case falls squarely within Shearer's

precedential orbit.

            To be sure, the plaintiffs hint at a possible cause of

action for breach of some independent governmental duty (such as

the duty to train or supervise the lecherous recruiter).                But, as

the district court persuasively explained, the facts contained in

the summary judgment record simply do not sustain any claim of

breach.     The plaintiffs' effort to bring their case within the

doctrinal reach of Faragher v. City of Boca Raton, 524 U.S. 775,

786-92 (1998), also fails; the plaintiffs did not include a "sexual

harassment" or "hostile environment" ground in their administrative


                                      -2-
claim     under    the   FTCA,    and   they    have     not   complied   with    the

antecedent procedural requirements for filing suit under Title VII,

42 U.S.C. §§ 2000e-2000e-17.

             We need go no further.          Where, as here, a trial judge has

astutely taken the measure of a case and has handed down not one,

but two, carefully considered decisions, see Piñero-Ocana v. United

States, Civ. No. 97-1332 (D.P.R. Sept. 29, 2000) (opinion granting

summary judgment); Piñero-Ocana v. United States, Civ. No. 97-1332

(D.P.R.     Aug.    9,   2001)     (order      denying    reconsideration),       "an

appellate court should refrain from writing at length to no other

end than to hear its own words resonate."                    Lawton v. State Mut.

Life Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996).                  In this case,

it   is   enough    to   say     that   we   affirm    the     judgment   below   for

essentially the reasons elucidated in Chief Judge Laffitte's well-

reasoned rescripts.        The plaintiffs are, of course, free to pursue

their tort claims against the recruiter in a court of competent

jurisdiction.



Affirmed.     1st Cir. R. 27(c).




                                         -3-